UNITED STATES DISTRICT COURT

 

 

 

 

DISTRICT OF CONNECTICUT

JANE DOE

Plaintiff,
vs. : CIVIL NO. 3:19-CV-1649
UNITED STATES OF AMERICA,
US DEPARTMENT OF HOMELAND
SECURITY,
KEVIN McALEENAN,

in his official capacity as

Acting Secretary of US Department

of Homeland Security,

US IMMIGRATION AND

CUSTOMS ENFORCEMENT,

MATTHEW T. ALBENCE, Acting Director of US

Immigration and Customs Enforcement,

WILFREDO RODRIGUEZ, in his official

capacity as an agent of US Immigration and :

Customs and in his individual capacity, : OCTOBER 19, 2019

Defendants.

 

COMPLAINT

Plaintiff Jane Doe, by and through her attorneys, brings this civil action for violation of

her rights protected by the Fourth and Fifth Amendments to the United States Constitution, the

Federal Tort Claims Act, 28 U.S.C. § 2671 et seq. and the laws of the State of Connecticut,

caused by the wrongful acts of an agent and employee of Immigration and Customs Enforcement

(“ICE”) while acting within the scope of his office and employment, for which she seeks

compensatory and punitive damages, as well as attorneys’ fees and costs.
JURISDICTION AND VENUE

1. Jurisdiction in this matter is premised on 28 U.S.C. § 1331 in that this District
Court shall have original jurisdiction of all civil actions arising under the Constitution and laws
of the United States. Jurisdiction is also proper under 27 U.S.C. § 1346(b) which vests this
District Court with exclusive jurisdiction of civil actions on claims against the United States for
money damages and personal injury caused by the wrongful acts of any employee of the
Government while acting within the scope of his employment under circumstances where the
United States, if a private person, would be liable to Plaintiff in accordance with the laws of
Connecticut.

2. This Court has supplemental jurisdiction over Plaintiff’s state law claims in
accordance with 28 U.S.C. § 1367.

3. In accordance with 28 U.S.C. § 2675, Plaintiff submitted an administrative claim
for damages to the Department of Homeland Security on July 10, 2018, which was denied by
letter dated May 22, 2019.

4. This complaint was filed less than six months from that denial, and was therefore
timely under 28 U.S.C. § 2401(b).

5. Venue in the District of Connecticut is proper in accordance with 28 U.S.C. §
1391 because this is the district where a substantial part of the acts or omissions giving rise to

Plaintiff’s claims occurred.
PARTIES

6. Plaintiff is an individual and native of Honduras who resides in the State of
Connecticut with her husband and two children.

7. Defendant United States of America (“United States”) is the proper defendant for
those claims brought under the Federal Tort Claims Act.

8. Defendant US Department of Homeland Security (“DHS”) is a department of the
executive branch of the United States Government and includes the U.S. Immigration and
Customs Enforcement (“ICE”) among its components.

9. Defendant Kevin McAleenan is sued in his official capacity as the Acting
Secretary of DHS. In this capacity, he directs each of the component agencies within DHS,
including ICE.

10. Defendant U.S. Immigration and Customs Enforcement is the sub-agency of DHS
that is responsible for the enforcement of the immigration law and the supervision of its law
enforcement agents.

11. Defendant Matthew T. Albence is sued in his official capacity as Acting Director
of ICE.

12. Defendant Wilfredo Rodriguez is and was at all times relevant an agent and
employee of ICE. He is sued in his individual and official capacities.

13. Pursuant to 28 U.S.C. § 2680(h), Defendant Rodriguez qualified as a law
enforcement officer within the meaning of the Federal Tort Claims Act (“FTCA”) and was

acting within the scope of his employment at the time of the alleged assaults.
FACTUAL ALLEGATIONS

14. Plaintiff first had contact with ICE in October 2006 when her brother was arrested
by ICE for having entered the United States illegally.

15. After Plaintiff’s brother was detained, Plaintiff visited ICE’s offices located on the
fifth floor at 450 Main Street, Hartford, Connecticut.

16. Plaintiff spoke to Defendant Officer Wilfredo Rodriguez (“Rodriguez”) and
requested to speak with her brother.

17. Defendant Rodriguez refused her request claiming that Plaintiff’s brother had
already been taken to jail.

18. Defendant Rodriguez then asked Plaintiff for her passport which she provided.
Defendant Rodriguez took Plaintiff’s passport to an interior office while she waited in the
outside offices.

19. | When Defendant Rodriguez returned, he told Plaintiff that she had an order of
deportation and that he could arrest Plaintiff. Plaintiff begged Defendant Rodriguez not to
arrest her because she had two young children at home.

20. Defendant Rodriguez agreed to let Plaintiff leave, but gave Plaintiff his business
card and instructed her to call him when she left the building because Defendant Rodriguez
wanted to speak with her.

21. Plaintiff did as instructed and called Defendant Rodriguez after leaving the ICE
offices. During the call, Defendant Rodriguez asked Plaintiff for her home address and told

Plaintiff he was going to come to her home the next day to talk with her.
22. At that time, Plaintiff was living on Wethersfield Avenue in Hartford,
Connecticut.

23. | When Defendant Rodriguez came to Plaintiff's house the following day, she was
at home with her two children.

24. Defendant Rodriguez told Plaintiff that he had verified Plaintiff's information, that
he knew that Plaintiff had come to the United States illegally, and that Plaintiff had been
ordered deported. Defendant Rodriguez asked Plaintiff why she had not gone to Court and
Plaintiff told him that she had not known that she was ordered to appear.

25. Defendant Rodriguez told Plaintiff that he was going to help her. He instructed
Plaintiff that she had to return to the ICE offices the following day. Defendant Rodriguez
handed Plaintiff a piece of yellow paper with instructions as to the time and place she had to
appear.

26. Plaintiff returned to the ICE offices the next day as instructed and went to a
different room on the same 5th floor, where, at the end of a hallway, there is a window with
protective glass where visitors can talk to the officer at the window.

27. Plaintiff gave the yellow paper to the officer at the window, following which
Defendant Rodriguez came out and took Plaintiff to an office with another officer present, Ron
Preble (“Preble”). Preble gave Plaintiff his business card.

28. Officers Rodriguez and Preble asked Plaintiff whether she knew others who had
orders of deportation. Plaintiff confirmed that she did. The officers told Plaintiff that they were

looking for individuals in the United States illegally from Honduras who were criminals, and
because Plaintiff was from Honduras, she could help them to find undocumented immigrants
with her contacts.

29. The officers then promised Plaintiff that if she gave them information about those
individuals, no actions would be taken against Plaintiff regarding her immigration status and
instead she would be allowed to stay in the United States with her children. The officers also
indicated they were going to give Plaintiff the names of persons for whom they were searching
so that Plaintiff could help them locate these individuals through Plaintiff's contacts and other
social media such as Facebook.

30. That same day, Officers Rodriguez and Preble gave Plaintiff a paper captioned
“order of supervision”, which they told Plaintiff would freeze her order of deportation, and they
instructed Plaintiff to call in to report to them.

31. Plaintiff told them that she did not want to be deported because of Plaintiff's
children and that she did mot want to be sent back to Honduras. Officers Rodriguez and Preble
told Plaintiff that everything would be okay as long as she provided the help that they needed.

32. That week, Plaintiff started giving them the information that they requested from
her.

33. For example, three men had stabbed Plaintiff's husband in 2004, and Plaintiff
knew the identifies of these men and where they lived. They were three brothers with the last
name Romeo. Plaintiff gave their information to ICE, and ICE later arrested them.

34. As Plaintiff started providing Defendant Rodriguez with information, he told

Plaintiff she could apply for a work permit, and that if she continued helping them, Defendant
Rodriguez would give Plaintiff and her family immigration documents that would allow them
to remain in the United States.

35. In the following months, Defendant Rodriguez would either come to Plaintiff's
house, call Plaintiff or instruct her to come to ICE offices where she would provide Defendant
Rodriguez with further information regarding people about whom Plaintiff had gathered
information, or Defendant Rodriguez would give Plaintiff information about people for whom
Defendant Rodriguez was looking.

36. The contact that Plaintiff had with Officers Rodriguez and Preble was regular and
constant as Plaintiff did the work that they required her to do in order to remain in the United
States.

37. Defendant Rodriguez frequently visited Plaintiff's house and repeatedly
telephoned her.

38. For Plaintiffs order of supervision, Plaintiff was required to report to Officer
Michele Vetrano (“Vetrano”) who helped Plaintiff fill out her work authorization forms.
Eventually, Vetrano recommended that Plaintiff and her family members meet with Attorney
Abdul Abdurahman (“Abdurahman”) for assistance with their ICE paperwork.

39.  Vetrano called Abdurahman from the ICE offices and told him that she was
referring a family to him. Abdurahman was a paid ICE attorney to whom Vetrano referred
other people in Plaintiff's group to get work permits.

40.  Vetrano wrote down Abdurahman’s number and address for Plaintiff and

instructed her to meet with him. Plaintiff had never heard of this attorney before.
41. At the beginning of January of 2007, Defendant Rodriguez called Plaintiff and
told her that he was tired because he had just returned from bringing deportees back to Brazil.

42. Rodriguez instructed Plaintiff to meet him at a motel off of Exit 33 on the 91
North because he wanted to show Plaintiff a picture of someone he wanted Plaintiff to locate.

43. When Plaintiff went to the motel, Defendant Rodriguez told Plaintiff that she had
to have sexual relations with him. Plaintiff told Defendant Rodriguez that she could not do that
because she was married and she would only do the work she had agreed to perform.

44, Defendant Rodriguez told Plaintiff that he was the “wolf” and that without him,
Plaintiff's entire family would be deported.

45. Defendant Rodriguez covered Plaintiff's mouth and threw her down on the bed.
Defendant Rodriguez put his gun next to Plaintiff and told Plaintiff he would use it if she
opened her mouth. Defendant Rodriguez then raped Plaintiff in the motel room.

46. Thereafter, Defendant Rodriguez’s sexual assaults continued. Defendant
Rodriguez would rape Plaintiff sometimes three or four times a week. Defendant Rodriguez
would force Plaintiff to perform oral sex on him and would force Plaintiff to endure and
participate in abhorrent sexual behavior.

47. Defendant Rodriguez often handcuffed Plaintiff to chairs while he sexually
violated her.

48. While subjecting Plaintiff to repeated sexual assaults, Defendant Rodriguez would

constantly remind Plaintiff that he was the “wolf” and he would threaten to kill Plaintiff and
hurt her family. Defendant Rodriguez would tell Plaintiff she was only in the United States
because of him.

49. Defendant Rodriguez would constantly threaten Plaintiff that she was in his
hands, and that if she told anyone, he would hurt Plaintiff, her children, and her husband and
that Plaintiff would pay with her life.

50. Defendant Rodriguez’s sexual assaults continued for the next seven years until the
fall of 2014.

51. Throughout the years of sexual abuse and control by Defendant Rodriguez,
Plaintiff became pregnant three times by Defendant Rodriguez.

52. Plaintiff’s first pregnancy by Defendant Rodriguez occurred in 2007. When
Plaintiff told Defendant Rodriguez that she was pregnant, Defendant Rodriguez gave Plaintiff
cash for an abortion and pain medication, and instructed Plaintiff to terminate the pregnancy.

53. Plaintiff was not having sexual relations with her husband at that time because she
was so traumatized by the sexual abuse that she was going through, that there was no question
that she was pregnant by Defendant Rodriguez.

54. Plaintiff became pregnant a second time by Defendant Rodriguez in 2009 and a
third time in 2013. She terminated both of these pregnancies as well.

55. During this time, Plaintiff became so desperate and scared that she attempted to
kill herself four times.

56. Upon and belief, at some point between 2009 and 2010, Defendant Rodriguez’s

supervisors became suspicious of his activities with informants outside of the office. Once
again, Defendant Rodriguez warned Plaintiff that if she talked about what was happening with
him, her family would pay. Defendant Rodriguez told Plaintiff that he was going to let things
cool down and threatened that if Plaintiff said anything to ruin Rodriguez’s life, that he would
ruin Plaintiff’s life.

57. Shortly after that conversation, Officer Vetrano called Plaintiff to come to the ICE
offices. Vetrano then told Plaintiff that she could not have contact with officers outside of the
office because this was prohibited and that Plaintiff could only speak with the officers during
the office hours. Officer Vetrano further instructed Plaintiff that from this point forward,
Plaintiff should contact Vetrano in connection with her case.

58. Defendant Rodriguez was angry with the changes that were made and told
Plaintiff that he would get paid bonuses based on the number of undocumented immigrants that
were brought in as a result of Plaintiff’s efforts.

59. After a short cooling off period, Defendant Rodriguez resumed calling Plaintiff
and demanding to see her. Defendant Rodriguez would tell Plaintiff that he was in charge, and
that her family was in his hands. Defendant Rodriguez continued to demand sex from Plaintiff
and forcibly rape her.

60. This continued until Plaintiff had an accident in the fall of 2014.

61. Plaintiff was working in construction when Defendant Rodriguez called Plaintiff
to demand that she come to see him. Plaintiff knew that this meant that Defendant Rodriguez
would demand sex from her. Plaintiff was so shaken after the phone call that she fell off a

ladder at work shortly after hanging up the phone with Defendant Rodriguez. Plaintiff fell

10
from the highest point of the ladder and suffered serious injuries to her neck, back, scapula and
ribs.

62. Plaintiff underwent surgery for her injuries and she used the accident and
recovery as an excuse as to why she could not see Defendant Rodriguez. But even Plaintiff's
injuries and the fact that she was in physical therapy did not deter Defendant Rodriguez. He
repeatedly called Plaintiff and demanded that she meet him.

63. On one occasion, Defendant Rodriguez came to the location where Plaintiff was
undergoing physical therapy and informed Plaintiff that he was going to be leaving ICE.
Defendant Rodriguez threatened Plaintiff and her family again, and warned her that if she ever
told anyone about what had happened she and her family would pay.

64. In the spring of 2018, an investigations agent from ICE called Plaintiff saying that
ICE agents wished to speak with her. Plaintiffs father had filed an application for asylum
seeking protection from deportation to Honduras due to the fact that Plaintiff had been
cooperating with ICE agents. According to the agent, Plaintiff's father stated that he was afraid
to go back to Honduras because he was in danger from the people his daughter had turned into
ICE. The agent told Plaintiff that he was going to come and speak with her, but Plaintiff
expressed concerns and told him that what had transpired was very delicate and she was afraid
to discuss it.

65. The agent persisted and asked to meet with Plaintiff on May 15, 2018. Plaintiff
relented and two agents came to her home on that date. The agents started asking Plaintiff

questions about her relationship with Defendant Rodriguez. The agents asked about how

14
Plaintiff was passing information to Defendant Rodriguez, and Plaintiff told them everything,
including the sexual assaults and the abortions.

66. After this meeting, the agents suggested that Plaintiff may want to consult with an
attorney about what had transpired. They also told Plaintiff that they were investigating the
three agents with whom she was working because they wanted to make sure that this was not

happening to other informants.

UNDER COLOR OF LAW AND SCOPE OF EMPLOYMENT
67.  Atall times relevant to this complaint, Defendant Rodriguez acted under color of federal
law.
68.  Atall times relevant to this complaint, Defendant Rodriguez acted within the scope and
course of his employment as a federal agent, and through the exercise of his authority as a fed-
eral agents.
ICE POLICIES AND PRACTICES
69. ICE maintained a practice and/or custom of allowing male agents to meet with female
individuals such as Plaintiff outside of its offices and allowing said agents to intimidate and
abuse undocumented individuals.
70. ICE failed to develop meaningful guidelines or oversight mechanisms or provide ade-
quate training, or otherwise ensure accountability for its agents to ensure that they operated

within constitutional confines.

12
71. | ICEhas used the threat of deportation as a tool for forcing individuals such as Plaintiff to
act as confidential informants and subjecting them to unsupervised harassment and control by
their ICE handlers.

72.  ICE’s policies violated the Constitutional rights of Plaintiff and were a proximate cause

of her injuries.

CAUSES OF ACTION
COUNT I
FEDERAL TORT CLAIMS ACT: ASSAULT AND BATTERY
(against United States)

73. Plaintiff incorporates by reference each and every allegation made above, as if set
forth fully here.

74. The actions of Defendant Rodriguez were intentional, harmful and offensive to
the Plaintiff, causing her physical injury, pain, and emotional distress, and destroying her
personal dignity.

75. The actions of Defendant Rodriguez were undertaken without the permission and
consent of Plaintiff. He acted with the intent to cause injury or the intent to create fear or
apprehension in Plaintiff.

76. The actions of Defendant Rodriguez constitute the torts of assault and battery
under the laws of Connecticut.

77. The injuries suffered by Plaintiff were the direct and immediate consequence of

the actions of Rodriguez.

13
78. The losses are either permanent and continuing and Plaintiff will continue to
suffer these losses in the future.

79. Under the Federal Tort Claims Act, the United States of America is liable for these
actions.

COUNT II
FEDERAL TORT CLAIMS ACT: INTENTIONAL INFLICTION
OF EMOTIONAL DISTRESS
(against United States)

80. Plaintiff incorporates by reference each and every allegation made above, as if set
forth fully here.

81. The actions of Defendant Rodriguez as described above constitute the tort of
intentional infliction of emotional distress under the laws of Connecticut.

82. Defendant Rodriguez engaged in extreme and outrageous conduct, acted
intentionally and with reckless disregard for Plaintiff’s rights and feelings and with deliberate
indifference to the certainty that Plaintiff would suffer emotional distress.

83. Asa direct and proximate result of Defendant’s actions, Plaintiff has suffered and
will continue to suffer severe mental anguish, humiliation, pain, severe emotional distress and
physical distress. The general and specific damages suffered by Plaintiff as a proximate result
of the wrongful actions of the Defendants exceed the jurisdictional minimum of the Court.

84. Plaintiff is informed and believes, and based upon information and belief alleges,

that the outrageous conduct of Defendant Rodriguez described above was preformed with

14
conscious disregard for Plaintiff’s rights and feelings. As a result, Plaintiff is entitled to
punitive or exemplary damages from Defendant in a sum according to proof at trial.

85. Under the Federal Tort Claims Act, the United States of America is liable for these
actions.

COUNT Ill
FEDERAL CONSTITUTIONAL CLAIM: FOURTH AMENDMENT
(Against Wilfredo Rodriguez)

86. Plaintiff incorporates by reference each and every allegation made above, as if set
forth fully here.

87. The Fourth Amendment to the United States Constitution prohibits unreasonable
searches and seizures.

88. Defendant Rodriguez, acting under color of federal law, violated Plaintiff's
clearly established rights under the Fourth Amendment of the United States Constitution.

89. By reason of the wrongful conduct of Defendant, Plaintiff suffered and continues
to suffer from severe emotional distress and physical harm, pecuniary/economic damage.

COUNT IV
FEDERAL CONSTITUTIONAL CLAIM: FIFTH AMENDMENT
(Against Wilfredo Rodriguez)

90. Plaintiff incorporates by reference each and every allegation made above, as if set
forth fully here.

91. The Fifth Amendment to the United States Constitution assures equal protection

as a component of the due process protections it guarantees.

15
92. Plaintiff enjoys a liberty interest in her personal security and in being free from
Defendants’ use of unnecessary and excessive force or intrusion against her person.

93. Defendant Rodriguez, acting under color of federal law, violated the Plaintiff’s
clearly established right to equal protection secured under the Due Process Clause of the Fifth
Amendment of the United States Constitution.

94. By reason of the wrongful conduct of Defendant, Plaintiff suffered and continues
to suffer from severe emotional distress and physical harm, pecuniary/economic damage

95. Accordingly as a direct and proximate result of the intentional and willful actions
of Defendant, Plaintiff asks for judgment to be entered against Defendant.

COUNT V
NEGLIGENCE
(Against ICE and Department of Homeland Security)

96. Plaintiff incorporates by reference each and every allegation made above, as if set
forth fully here.

97. Immigration and Customs Enforcement, during relevant times to this complaint,
had evolved into a de facto intelligence-gathering organization, in addition to its immigration
and customs work.

98. During all times relevant to this complaint, ICE was focused on deporting
undocumented aliens, particularly individuals who have committed crimes.

99. During all times relevant to this complaint, ICE worked closely with confidential

informants.

16
100. During all times relevant to this complaint, ICE agents developed sources with
useful information as a means of investigating undocumented aliens, particularly those engaged
in criminal activity.

101. During all times relevant to this complaint, ICE provided confidential informants
with benefits In exchange for information in the form of cash, a work permit, and, in some
cases, immigration benefits.

102. During all times relevant to this complaint, ICE had policies and regulations for
agents working with confidential informants with oversight from HS

103. Informants are registered and receive identification numbers, background checks
are conducted. Supervisors must approve the agreements.

104. Upon information and belief, ICE maintained an entire handbook solely on the
handling of informants.

105. Upon information and belief, ICE has failed to follow said policies and
regulations resulting in harm to informants, including Plaintiff.

106. Defendants ICE and Department of Homeland Security had implemented policies
for investigative and enforcement agents regarding contact with immigrants.

107. ICE violated its policies by continuing to allow Defendant Rodriguez to have
contact with Plaintiff outside of ICE’s offices.

108. Defendant Rodriguez’s supervisors allowed Defendant Rodriguez to run rampant

in his contacts and intimidation of Plaintiff.

17
109. Defendant Rodriguez became so emboldened by his lack of supervision that felt
he could do anything to Plaintiff without repercussions.
110. During all relevant times to this complaint, DHS was responsible for the oversight

and compliance of said policies and regulations by ICE in its use of confidential informants.

EQUITABLE TOLLING OF STATUTE OF LIMITATIONS
111. Plaintiff incorporates by reference each and every allegation made above, as if set
forth fully here.
112. The doctrine of equitable tolling applies to toll any applicable statutes of
limitations. The threats against Plaintiff and her family by Rodriguez constitute an

extraordinary manner by which Plaintiff was prevented from timely asserting her rights.

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury for all non-Federal Tort Claims Act claims.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff is entitled to damages from the Defendants, and she hereby
prays that judgment be entered in her favor and against Defendants as follows:

I. Award compensatory damages as to all Defendants in the amount of
$10.000.000.00;

2. Award punitive damages as to Defendant Rodriguez;

18
3. Award reasonable attorney’s fees and costs;
4. Grant such further and additional relief at law or in equity that this Court may

deem appropriate or proper.

RESPECTFULLY SUBMITTED, this 19th day of October, 2019

GEORGE W. KRAMER
Attorney for Plaintiff, Jane Doe

me AE

George W. Kramer

Federal Bar No.: ct 07982

30 Clemens Court

Rocky Hill, CT 06067
Telephone (860) 212-4871
Facsimile: (860) 529-5104
E-mail: gkramerlaw@gmail.com

19
